Citation Nr: 1227623	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-06 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for neurogenic bowel and bladder, as secondary to treatment for service-connected post traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970.

This matter comes before the Board of Veterans Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied the Veteran's claim.  The Veteran filed a notice of disagreement in April 2007 and the RO issued a statement of the case in February 2008.  The Veteran filed a substantive appeal in February 2008.  

In May 2012, the Veteran and his spouse, accompanied by the Veteran's representative, testified at a hearing before the undersigned Veterans Law Judge at the local regional office.  A transcript of these proceedings has been associated with the Veteran's claims file.  

Additional medical evidence was received after the most recent supplemental statement of the case, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's claim.  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appellant's claim based upon all relevant evidence.  


FINDINGS OF FACT

There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran's neurogenic bowel and bladder was permanently aggravated, beyond the natural progression of the disease, as a result of treatment for service-connected PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's neurogenic bowel and bladder was permanently aggravated, beyond the natural progression of the disease, as the result of treatment for his service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.306, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, however, as the Board has resolved doubt in the Veteran's favor and allowed his claim, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  Analysis.

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110, 1131, 1153; 38 C.F.R. § 3.303, 3.306. 

In addition, a disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b).  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. At 448. 

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also McQueen v. West, 13Vet. App. 237 (1999); Wallin v. West, 11 Vet. App.  509, 512 (1998); (both indicating that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In this case, the medical evidence indicates that the Veteran has multiple sclerosis and, as a complication of this condition, has had problems with bowel and bladder control.  He was diagnosed with multiple sclerosis in 1984.

From August to October 2002, the Veteran was an inpatient at the Menlo Park VA Hospital for treatment of his service-connected PTSD.  In order to participate in the treatment program, the Veteran was required to discontinue medication, Avonex,  for his multiple sclerosis.  At the time of the inpatient treatment for PTSD, the Veteran was noted to have neurogenic bowel and bladder.  Prior to the treatment the medical records indicate that the Veteran used a catheter up to 6-9 times daily and did not void spontaneously.  The Veteran was also noted to have severe constipation and explosive incontinent bowel movements.  

In November 2002, the Veteran had an exacerbation of his multiple sclerosis.  His symptoms included slurred speech and decreased strength in his left arm and left leg.  Since that time, the Veteran was service-connected for loss of use of both lower extremities, impairment of left hand, and slurred speech, all due to permanent aggravation of multiple sclerosis as a result of discontinuation of Avonex.

The Veteran now contends that his previously diagnosed neurogentic bowel and bladder conditions were also permanently aggravated by the disconintuation of Avonex during his 2002 treatment for service-connected PTSD.

In connection with his claim, the Veteran submitted the statement of his private physician, Dr. J, dated in July 2008.  This physician was noted to be the Chief of Neurology, Department of Neurology, at Kaiser Permanente in Redwood City, California.  In the report, Dr. J stated that the Veteran was diagnosed with multiple sclerosis since 1984 and that during the subsequent 24 years his condition progressed to the point that he was wheelchair bound.  He further stated that, in 2002, while the Veteran was enrolled in the VA PTSD program, he was required to discontinue Avonex out or concern for the possibility of the side effect of depression.  In temporal association with the medication withdrawal and the stress of the program, Dr. J stated that the Veteran experienced a significant worsening of preexisting bowel and bladder control problems, such that he ultimately required a colostomy for bowel control.  The physician also noted that the Veteran used intermittent catheterization for bladder control.  The physician opined that the association between these events was more likely than not.

A private treatment noted dated in April 2007 also indicated exacerbation.  This note stated that the Veteran's last visit with was in December 2003 and that the Veteran wanted an opinion.  The November 2002 exacerbation was noted to have affected left upper extremity, speech, and bowels.  The physician noted severe constipation associated with massive sudden evacuation of bowel now controlled with colostomy.  He was indicated to "self cath" 6 times a day.  The assessment was progressive relapsing multiple sclerosis and symptoms including bowel problems related to multiple sclerosis.

In May 2012, the Veteran testified before the Board that, prior to the 2002 exacerbation, he used a catheter but could still stand and urinate on his own.  He stated that after the exacerbation, he needed to use the catheter all the time.  He stated that after 2002, he lost whatever control he had previously.  The Veteran testified that Dr. J had treated him for 16-17 years prior to transferring his care to VA in 2003.

The Veteran was also afforded a VA examination in connection with his claim dated in December 2005.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted that the Veteran's multiple sclerosis was aggravated due to the discontinuance of Avonex in 2002 in connection with the August to October PTSD program.  The Veteran's medical history was noted.  The Veteran was noted to be status post sacral neurostimulator for bladder overactivity and poor emptying in March 2003, and status post intrathecal Baclofen pump placement in June 2005.  The Veteran was noted to have started treatment with Avonex in 1998, with no further exacerbations of his multiple sclerosis thereafter.  At the time of his inpatient treatment for PTSD in August 2002, the Veteran was noted to be using a catheter 6-9 times daily for neurogenic bladder.  In July 2002, the Veteran's urologist noted that the Veteran did not void spontaneously and catheterized himself 6 times a day.  The urologist also discussed a serious problem of severe explosive continence of stool.  Treatment for the November 2002 exacerbation was noted to include slurred speech and decreased strength in the Veteran's left hand and leg.  The examiner indicated that the treatment records concurrent with the exacerbation did not mention the Veteran's bowel or bladder.  After examination, the Veteran was diagnosed with neurogenic bowel and bladder.  The examiner indicated that the Veteran's bowel and bladder conditions were longstanding and that the Veteran had intermittently catheterized himself 6 times a day for years and that he also experienced fecal continence since at least October 2000.  At the time of the inpatient treatment for PTSD in 2002, the Veteran was still catheterizing himself  6 times a day and was noted to have severe incontinence of stool and using rectal stimulation.  As a result, the examiner stated the opinion that there was no clear evidence that the Veteran's bowel and bladder condition was aggravated due to his November 2002 exacerbation of his multiple sclerosis. 

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for preexisting neurogenic bowel and bladder, based on aggravation caused by treatment for the Veteran's service-connected PTSD, is warranted.  While the December 2005, VA examiner did not find clear evidence of aggravation, the Veteran's treating physician, and Chief of Neurology at Kaiser Permanente, found otherwise.  The Board also notes that the Veteran is competent to provide testimony or statements relating to his increased symptoms, as these are within the realm of his or her personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Board notes that the credibility and weight to be attached to medical opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinion of the Veteran's private treating physician is most persuasive in this case, as it was rendered with at least a 16 year history of treating the Veteran's multiple sclerosis, as well as his expertise as Chief of Neurology at Kaiser.  The VA examiner in this case is not indicated to have an expertise in neurology.  












	(CONTINUED ON NEXT PAGE)


In summary, the Board concludes that the preponderance of the evidence is at least in equipoise with respect to the Veteran's claim.  As such, the Board finds that service connection in this case is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection, on the basis of aggravation, for neurogenic bowel and bladder, as secondary to treatment for service-connected PTSD, is granted


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


